DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 2 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 & 16 of U.S. Patent No. 10164092 B2 in view of Ching (US Pub no 20160308048 A1). 
Regarding claim 1, A semiconductor device, comprising: a fin structure extending in a first direction disposed over a substrate, the fin structure including a well layer, an oxide layer disposed over the well layer, and a channel layer disposed over the oxide layer; a gate structure covering a portion of the fin structure and extending in a second direction perpendicular to the first direction; source/drain regions disposed in recessed portions formed in the fin structure, wherein the recessed portions have opposing sidewalls; and a dielectric layer disposed between the source/drain regions and the opposing sidewalls of the recessed portions(claim 15 of US Patent 10,164,092 B2) but fails to teach source/drain regions on opposing sides of the gate structure.

Regarding claim 2, wherein the oxide layer includes SiGe oxide or Ge oxide (claim 16 of US Patent 10,164,092 B2).
Claims 1-4, 6-9 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 & 5-9 of U.S. Patent No. 10749029 B2 in view of Ching (US Pub no 20160308048 A1). 
Regarding claim 1, A semiconductor device, comprising: a fin structure extending in a first direction disposed over a substrate, the fin structure including a well layer, an oxide layer disposed over the well layer, and a channel layer disposed over the oxide layer; a gate structure covering a portion of the fin structure and extending in a second direction perpendicular to the first direction; stressor layer disposed in recessed portions formed in the fin structure, wherein the recessed portions have opposing sidewalls; and a dielectric layer disposed between the stressor layer and the opposing sidewalls of the recessed portions(claim 1 of US Patent 10749029 B2) but fails to teach source/drain regions on opposing sides of the gate structure.
However, Ching et al discloses a fin structure wherein the source/drain regions (stressor layer 80) on opposing sides of the gate structure (60) (fig. 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 2, wherein the oxide layer includes SiGe oxide or Ge oxide (claim 2 of US Patent 10749029 B2).
Regarding claim 3, wherein the dielectric layer includes silicon
 oxide, silicon nitride, silicon oxynitride, or silicon carbide (claim 3 of US Patent 10749029 B2).
Regarding claim 4, wherein the source/drain regions include multiple epitaxial layers (claim 6 of US Patent 10749029 B2).
Regarding claim 6, wherein a thickness of the dielectric layer is in a range of 1 nm to 10 nm (claim 5 of US Patent 10749029 B2).
Regarding claim 7, wherein the source/drain regions include at least one of SiC, SiP, SiGe, and Ge (claim 7 of US Patent 10749029 B2).
Regarding claim 8, further comprising side wall insulating layers disposed over side walls of the gate structure (claim 8 of US Patent 10749029 B2).
Regarding claim 9, wherein the dielectric layer is in contact with the side wall insulating layers(claim 8 of US Patent 10749029 B2)..


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Ching (US Pub no. 20160308048 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 16, Ching et al discloses a semiconductor device, comprising: a fin structure (42)extending in a first direction disposed over a substrate(10), the fin structure(42) including a well layer(15), an oxide layer (25)disposed over the well layer (15), and a channel layer(40) disposed over the oxide layer(25); a gate structure (60)covering disposed over the channel layer (42)and extending in a second direction perpendicular to the first direction(fig. 24); a stressor layer (80)formed in the fin 
Regarding claim 17, Ching et al discloses wherein the oxide layer includes SiGe
oxide or Ge oxide[0035].
Regarding claim 18, Ching et al discloses wherein the dielectric layer (73) includes silicon oxide[0065].
Regarding claim 19, Ching et al discloses wherein the stressor layer (80) includes at least one of SiC, SiP, SiGe, and Ge[0041].
Regarding claim 20, Ching et al discloses further comprising side wall insulating
layers(120) disposed over the gate structure (60), wherein the dielectric layer (73)is in contact with the side wall insulating layers (120) (Examiner notes that the top surface of 73 contacts the bottom surface of sidewall insulating layer 120)(fig. 24).
Allowable Subject Matter
Claims 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 10 including: a dielectric layer disposed in contact with the oxide layer, the well layer, the first epitaxial layer, and the second epitaxial layer was not found in prior art.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813